       Case 2:19-cv-01842-JCM-BNW Document 51
                                           50 Filed 09/10/21
                                                    09/09/21 Page 1 of 3




1    Sheri M. Thome
     Nevada Bar No. 8657
2    Sheri.Thome@wilsonelser.com
     I-Che Lai
3    Nevada Bar No. 12247
     I-Che.Lai@wilsonelser.com
4    WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
     6689 Las Vegas Blvd. South, Suite 200
5    Las Vegas, Nevada 89119
     Telephone: 702.727.1400
6    Facsimile: 702.727.1401
     Attorneys for Defendant
7    D. Westwood, Inc. d/b/a Treasures Gentlemen’s Club

8                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
9
     ARIANNY CELESTE LOPEZ et al.,                       Case No. 2:19-CV-01842-JCM-BNW
10
                            Plaintiffs,
11
             v.
12                                                       STIPULATION AND ORDER FOR
     D. WESTWOOD, INC. d/b/a TREASURES                   STAY OF DISCOVERY PENDING
13   GENTLEMEN’S CLUB,                                   DECISION ON MOTION FOR LEAVE TO
                                                         AMEND
14                          Defendants.

15
             Defendant D. Westwood, Inc. d/b/a Treasures Gentlemen’s Club, by and through its counsel
16
     of record Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, and remaining plaintiffs Brooke
17
     Johnson, Irina Voronina, Rosie Roff, and Sara Underwood, by and through their counsel of record,
18
     Alverson Taylor & Sanders, Attorneys at Law, hereby stipulate and agree to a temporary stay of this
19
     case pending this Court’s decision on the remaining plaintiffs’ motion for leave to amend complaint
20
     (ECF No. 42).
21
             “[A] district court has the inherent power to stay cases to control its docket and promote the
22
     efficient use of judicial resources.” U.S. Bank Nat'l Ass'n v. Antelope Canyon Homeowners Ass'n,
23
     No. 2:15-cv-01423-JCM-PAL, 2016 U.S. Dist. LEXIS 132303, at *5 (D. Nev. Sep. 23, 2016) (citing
24
     Landis v. North American Co., 299 U.S. 248, 254-55 (1936)). With that inherent authority and “wide
25
     discretion in controlling discovery,” this Court in other cases has “stay[ed] … discovery and other
26
     proceedings to accomplish the inexpensive determination of the case,” which is the objective of Fed.
27
     R. Civ. P. 1. E.g., Dennis v. Mission Support & Test Servs., No. 2:20-cv-01032-JCM-BNW, 2020
28

                                                        1
     258597933v.1
       Case 2:19-cv-01842-JCM-BNW Document 51
                                           50 Filed 09/10/21
                                                    09/09/21 Page 2 of 3




1    U.S. Dist. LEXIS 252918, at *3-4 (D. Nev. Aug. 20, 2020) (internal citations omitted).

2            Here, the requested stay arises from the parties’ need to avoid the cost and effort of

3    significant discovery if this Court allows the remaining plaintiffs to file an amended complaint with

4    the Lanham Act false endorsement claims. Such claims requires “costly consumer surveys” to assess

5    the likelihood of confusion, which is an element of the false endorsement claims. See Honeywell

6    Int'l, Inc. v. ICM Controls Corp., 45 F. Supp. 3d 969, 986 (D. Minn. 2014); Merck Eprova AG v.

7    BrookStone Pharm., LLC, 920 F. Supp. 2d 404, 422-23 (S.D.N.Y. 2013); Thermal Design, Inc. v.

8    Guardian Bldg. Prods., No. 08-C-828, 2012 U.S. Dist. LEXIS 164151, at *2-3 (E.D. Wis. Nov. 16,

9    2012). Such survey evidence would be unnecessary if this Court denies the motion for leave to

10   amend. There is therefore a potential savings of substantial litigation costs and resources that could

11   be avoided, depending on the outcome of the motion for leave to amend. Rather than proceed with

12   potentially needless discovery, the parties both agree it is in their collective interests to stay

13   discovery until the resolution of the pending motion for leave to amend.

14           IT IS SO STIPULATED.

15   Dated: September 9, 2021                                 Dated: September 9, 2021

16   ALVERSON TAYLOR & SANDERS                                WILSON ELSER MOSKOWITZ EDELMAN
                                                              & DICKER LLP
17

18   /s/David M. Sexton                                       /s/I-Che Lai
     Kurt B. Bonds                                            Sheri M. Thome
19   Nevada Bar No. 6228                                      Nevada Bar No. 8657
     David M. Sexton                                          I-Che Lai
20   Nevada Bar No. 14951                                     Nevada Bar No. 12247
     6608 Grand Montecito Pkwy. #200                          6689 Las Vegas Blvd. South, Suite 200
21   Las Vegas, NV 89149                                      Las Vegas, Nevada 89119
     Attorneys for Plaintiffs                                 Attorneys for Defendant D. Westwood, Inc.
22                                                            d/b/a Treasures Gentlemen’s Club
23

24

25

26

27
28

                                                          2
     258597933v.1
       Case 2:19-cv-01842-JCM-BNW Document 51
                                           50 Filed 09/10/21
                                                    09/09/21 Page 3 of 3




1                                                   ORDER
2            Based upon the stipulation of the parties and good cause appearing, discovery is stayed until

3    this Court enters an order lifting the stay. The parties must file an updated stipulated discovery plan

4    and scheduling order within 14 days of this Court’s ruling on the motion for leave to amend (ECF

5    No. 42).

6            IT IS SO ORDERED:

7

8                                          _______________________________________
                                           UNITED STATES MAGISTRATE JUDGE
9

10                                                     September 10, 2021
                                           DATED:
11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27
28

                                                        3
     258597933v.1
